ORDER
PER CURIAM.
James Taylor (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his motion because his plea counsel was ineffective for: (1) failing to object to his classification as a prior offender; (2) mistakenly advising him he would serve a mandatory minimum term of only sixty-six percent of the two first-degree robbery sentences; and (3) mistakenly advising him that he would be sentenced to a total of ten years of imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).